Motion for inspection of jury list in Brie County granted in accordance with the following Memorandum: The answers, data and information obtained by the Commissioner of Jurors of Brie County in interviewing and examining prospective jurors, which under section 657 of the Judiciary Law shall be considered confidential, may be disclosed to the defendants’ attorney and the defendants appearing herein pro se upon application to the Commissioner under such section, with the restriction, consented to by counsel for the moving parties, that there be no disclosure by the Commissioner of the names of the individual prospective jurors concerning whom such answers, data and information is sought. In granting such permission as to otherwise confidential matter, we would point out that all questions involving the availability of particular documents sought and the requirement of their production by the Commissioner can be resolved only upon proper application to Special Term. Present — Del Vecchio, J. P., Marsh, Witmer, Cardamone and Simons, JJ.